Citation Nr: 1823157	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esq. 


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel







INTRODUCTION

The Veteran had active service in the U.S. Army from January 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development ordered by the Board in the March 2015 decision has not been completed. Stegall v. West, 11 Vet. App. 268, 270-71 (1998). Specifically, the Board directed the RO to obtain an opinion on the combined effect of the Veteran's service-connected disabilities and what, if any, functional limitations affect his ability to secure and follow substantial gainful activity.

The veteran was afforded a VAX in January 2018, where the VA examiner opined that he had no functional deficits that prevent physical or sedentary employment concerning his service-connected hypertension, GERD and left elbow tendinitis. As for his back, shoulders and knee disabilities, his functional status permits sedentary and physical employment, but it is obviated by efforts to avoid prolonged activity due to pain with motion. The examiner also noted that his opioid therapy has sedative side effects as it would preclude driving and use of heavy machinery equipment.

However, no opinion was rendered as to the combined effect of his service-connected disabilities and if it precluded employment. Moreover, the opinion completely omitted any discussion on the functional effects of his mental health disorder, persistent depressive disorder, would have on his ability to follow or sustain gainful employment. While a January 2018 psychiatric VA examiner opined that his occupational and functional impairments were related to his back pain and not to his mood disorder, that opinion is internally inconsistent with the examiner's assignment of GAF score of 55 (A GAF score between 51 and 60 means moderate symptoms of mental illness are present, or that a person's functioning in school, work, or social situations is moderate impaired). A review of the record confirms he has consistently received treatment for his mental health disability. Moreover, the record contains several interactions with his treatment providers were he initiated conflict; manifesting in anger and yelling that bring into question his social functioning. (See December 2016 CAPRI pg. 21, 120, 123; see also January 2016 CAPRI pg. 22, 58; and April 2015 CAPRI pg. 30, 34, 41).

Therefore, an additional remand is necessary in order to implement the Board's prior remand directive to obtain a medical opinion on his employability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental opinion to assess the overall impact of all of the Veteran's service-connected disabilities on his employability. The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the prior examination and should note that review.

The examiner should specifically opine as to:

i. Is it as likely as not that his service-connected disabilities, both mental and physical, in combination, preclude employment? 

The term "as likely as not" means at least 50 percent probability. It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should account for any side effects of his medication or treatment management in his ability to function. 

ii. Does the overall functional impact of his service-connected disabilities make the Veteran unable to secure substantial and gainful employment?

iii. Does the overall functional impact of his service connected disabilities make it so that he would be unable to follow substantial and gainful employment?

iv. If the functional impact of all of the Veteran's service connected disabilities, both mental and physical, makes him employable, the examiner should indicate the type of substantial gainful employment the Veteran would be capable of performing, considering his skills and education background. 

v. The examiner should also state what accommodations would be necessary for the Veteran to complete the work due to his service-connected disabilities.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

